What is the nature of garbage collection? As between a public utility and a governmental function, I think it is clearly the former. I am willing to take judicial notice of the fact that, in innumerable instances, garbage collection has been a private enterprise.
I do not think that authorization of garbage collection by state law is decisive of the question here involved. State law can authorize the exercise of a proprietary function as well as a governmental one.
I subscribe to the doctrine set out in the dissent in the case of Hagerman v. Seattle, 189 Wash. 694, 66 P.2d 1152, which is held to be controlling here. I think the Hagerman case should be overruled to the extent that it be held that a public utility, operated by a municipal corporation in its proprietary capacity, should have no tort immunities that are not accorded to privately operated public utilities.
The judgment should be reversed.
BLAKE, J., concurs with MALLERY, J. *Page 227